Fried, J.
(dissenting, with whom Lynch, J., joins). The court reaches a perfectly reasonable result. Unfortunately the conclusion that Rite Media is not entitled to damages for the taking of *818its billboard is foreclosed by Almota Farmers Elevator & Warehouse Co. v. United States, 409 U.S. 470, 476 (1973), in which the Supreme Court held that a tenant whose leasehold has been taken is entitled to compensation for fixtures, and that that compensation is to be calculated by the value of the fixtures assuming the leasehold had not been taken and might have been renewed. While I agree with the dissent in Almota, supra at 481-482 (Rehnquist, J., dissenting), that valuing the fixtures as if the leasehold would have been extended indefinitely is wrong and incompatible with United States v. Petty Motor Co., 327 U.S. 372 (1946), which the Almota Court claimed it was retaining in effect, still it is not for this court, on a matter of Federal constitutional law, to disregard a controlling opinion — however weakly reasoned — of the United States Supreme Court.
Although Almota was the basis of Rite Media’s appeal, the court dismisses it in a footnote, stating that it is “immaterial” to the claim for compensation for the billboard. Ante at 816 n.3. That is all the explanation the court offers. Presumably the court thinks, ante at 816, that this is so by virtue of “[t]he general rule [of long standing in the Commonwealth] as to improvements on real estate seized by eminent domain . . . that ‘[n]o separate item of damages [can] be recovered for the improvements,’ ” and by virtue of its argument later that, because the billboard was subject to removal, “[u]nder the law of the Commonwealth ... the billboard was personal property for eminent domain purposes, and the Commonwealth did not take it by eminent domain.” Ante at 817. Whether this is a good doctrine or a bad doctrine, it is not a doctrine on which the court is entitled to rely. The Commonwealth and the court cannot avoid compensating Rite Media by claiming to take only the leasehold and permitting (or ordering) Rite Media to remove the billboard.1 In Almota, the parties stipulated to the fact that the government had no need for the improvements placed on the land being taken, but the Court nonetheless found that the lessee need not settle merely for salvage value but was entitled to an award reflecting the value of the improvements in place beyond the lease term. Almota, supra at 471-472. In Almota, the *819Court stated that where a long-term tenant erects buildings or fixtures:
“Even if the buildings or fixtures are attached to the real estate and would pass with a conveyance of the land, as between landlord and tenant they remain personal property . . . [and] may be removed by the tenant at any time during the continuation of the lease, provided such removal may be made without injury to the freehold. This mle, however, exists entirely for the protection of the tenant, and cannot be invoked by the condemnor. If the buildings or fixtures are attached to the real estate, they must be treated as real estate in determining the total award.”
Id. at All n.5, quoting 4 P. Nichols, Eminent Domain § 13.121 [2] (3d rev. ed. 1971). In a matter of Federal law, which is what this takings claim depends on, a State court is not free to defeat a claim to compensation by preferring a State law definition of what constitutes compensable property, when that very definition has been rejected by the Supreme Court. The court likes the way the matter is dealt with in Newman v. Commonwealth, 336 Mass. 444, 448 (1957). I think I do too, but we may not apply it in a question of Federal law insofar as it has been overruled by the Supreme Court of the United States.
I would remand the case for a determination of the value of Rite Media’s billboard as measured by the Almota standard and adjusted for any salvage value Rite Media may have realized when it removed the billboard.2

The Commonwealth’s argument that only the land, not the billboard, was taken seems inconsistent with the order of taking, which stated that the Highway Department, acting on behalf of the Commonwealth, was taking “in fee simple, the parcel [] of land . . . including all trees and structures located thereon.”


The Commonwealth contends, and the court echoes the claim, that the fact that Rite Media incurred the expense of dismantling and removing the billboard is evidence that the parties believed that it remained the property of Rite Media even after the taking. The beliefs of the parties after the taking do not, however, have any bearing on the compensability of the interest. And even if such conduct were relevant, the conclusion that Rite Media thought that the billboard was not part of the taking cannot be drawn from its actions in removing the billboard. Rite Media only removed the billboard because it was told by the Commonwealth to do so and because the salvage value of the sign exceeded the cost of removal. In taking this action, Rite Media mitigated its damages by disassembling the billboard and recovering its salvage value. Had Rite Media not done as it was told, it would have (1) failed to mitigate its damages and (2) risked losing the salvage value of the billboard if legal action failed.